- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of June, 2010 Commission File Number: 001-34476 BANCO SANTANDER (BRASIL) S.A. (Exact name of registrant as specified in its charter) Avenida Presidente Juscelino Kubitschek, 2041 and 2235 Bloco A  Vila Olimpia São Paulo, SP 04543-011 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A . CONSOLIDATED FORM Managers and Related Persons Negotiation  Article 11 - CVM Instruction # 358/2002 On May, 2010 only the following transactions involving securities and derivatives were carried out, pursuant to Article 11 Instruction # 358/2002: Company Name: Banco Santander (Brasil) S.A. Group and Related Persons (X ) Board of Directors ( ) Executive Officers ( ) Audit Committee ( ) Technical or Advisory Boards Opening Balance Security/ Derivative Security Description Quantity % of participation Same Type/ Class Total Shares Commom shares 0.00% 0.00% Shares Preferred shares 0.00% 0.00% Shares UNITS 0.00% 0.00% Debenture Commited SUDA15 Activity in the month  described each purchase or sale operation carried out in the month (Day, quantity, price and amount) Security/ Derivative Securities Description Brokerage House Operation Day Quantity Price Amount (R$) - Closing Balance Security/ Derivative Security Description Quantity % of participation Same Type Espécie/ Class Total Shares Commom shares 0.00% 0.00% Shares Preferred shares 0.00% 0,00% Shares UNITS 0.00% 0.00% Debenture Committed SUDA15 Company Name: Banco Santander (Brasil) S.A. Group and Related Persons ( ) Board of Directors (X) Controlling Shareholder ( ) Executive Officers ( ) Audit Committee ( ) Technical or Advisory Boards Opening Balance Security/ Derivative Security Description Quantity % of participation Same Type/ Class Total Shares Commom shares 84.21% 84.21% Shares Preferred shares 82.79% 82.79% Activity in the month  described each purchase or sale operation carried out in the month (Day. quantity. price and amount) Security/ Derivative Securities Description Brokerage House Operation Day Quantity Price Amont(R$) - Closing Balance Security/ Derivative Security Description Quantity % of participation Same Type/ Class Total Shares Commom shares 84.21% 84.21% Shares Preferred shares 82.79% 82.79% Company Name: Banco Santander (Brasil) S.A. Group and Related Persons ( ) Board of Directors (X ) Executive Officers ( ) Audit Committee ( ) Technical or Advisory Opening Balance Security/ Derivative Security Description Quantity % of participation Same Type/ Class Total Shares Commom shares 0.00% 0.00% Shares Preferred shares 0.00% 0.00% Shares UNITS 0.00% 0.00% Debenture Committed AMRO14 28 Debenture Committed AMRO15 16 Debenture Committed AMRO16 Debenture Committed STBA11 Debenture Committed STBA13 17 Debenture Committed SUDA14 63 Debenture Committed SUDA15 Activity in the month  described each purchase or sale operation carried out in the month (Day. quantity. price and amount) Security/ Derivative Securities Description Brokerage House Operation Day Quantity Price Amont (R$) Debenture Committed AMRO14 Repurchase 24 Debenture Committed AMRO 16 Repurchase 10 Debenture Committed SUDA15 Repurchase Debenture Committed SUDA15 Application Closing Balance Security/Derivative Securities Description Quantity % of participation Same Type/ Class Total Shares Commom shares 0.00% 0.00% Shares Preferred shares 0.00% 0.00% Shares UNITS 0.00% 0.00% Debenture Committed AMRO14 04 Debenture Committed AMRO15 16 Debenture Committed AMRO16 Debenture Committed STBA11 Debenture Committed STBA13 17 Debenture Committed SUDA14 63 Debenture Committed SUDA15 Company Name: Banco Santander (Brasil) S.A. Name: Banco Madesant  Sociedade Unipessoal S.A. Name: Banco Madesant  Sociedade Unipessoal S.A. Qualification: Avenida Arriaga 73. 2º andar - Funchal Madeira. 9000-060 Portugal Saldo Inicial Security/ Derivative Securities Description Quantity % of participation Same Type/ Class Total ADS BSBR 0.62% 0.093% Activity in the month  described each purchase or sale operation carried out in the month (Day. quantity. price and amount) Security/ Derivative Security/ Derivative Security/ Derivative Security/ Derivative Security/ Derivative Security/ Derivative Security/ Derivative Security/ Derivative ADS BSBR Santander Investment Securities, Inc. ( SIS ) Buy 3 ADS BSBR SIS Buy 3 ADS BSBR SIS Buy 3 ADS BSBR SIS Buy 3 ADS BSBR SIS Buy 3 ADS BSBR SIS Buy 3 ADS BSBR SIS Buy 3 ADS BSBR SIS Buy 3 ADS BSBR SIS Buy 3 ADS BSBR SIS Buy 3 11.80- ADS BSBR SIS Buy 3 ADS BSBR SIS Buy 3 ADS BSBR SIS Buy 3 ADS BSBR SIS Buy 3 ADS BSBR SIS Buy 3 ADS BSBR SIS Buy 3 ADS BSBR SIS Buy 4 ADS BSBR SIS Buy 4 ADS BSBR SIS Buy 4 ADS BSBR SIS Buy 4 ADS BSB R SIS Buy 4 ADS BSBR SIS Buy 4 ADS BSBR SIS Buy 4 ADS BSBR SIS Buy 4 ADS BSBR SIS Buy 4 ADS BSBR SIS Buy 4 ADS BSBR SIS Buy 4 ADS BSBR SIS Buy 4 ADS BSBR SIS Buy 4 ADS BS BR SIS Buy 4 ADS BSBR SIS Buy 4 ADS BSBR SIS Buy 4 ADS BSBR SIS Buy 4 ADS BS BR SIS Buy 4 ADS BSBR SIS Buy 4 ADS BSBR SIS Buy 4 ADS BSBR SIS Buy 4 ADS BSBR SIS Buy 4 ADS BSBR SIS Buy 4 ADS BSBR SIS Buy 5 ADS BSBR SIS Buy 5 ADS BSBR SIS Buy 5 ADS BSBR SIS Buy 5 ADS BSBR SIS Buy 5 ADS BSBR SIS Buy 5 ADS BSBR SIS Buy 5 ADS BSBR SIS Buy 5 ADS BSB R SIS Buy 5 ADS BSBR SIS Buy 5 ADS BSBR SIS Buy 5 ADS BSBR SIS Buy 5 ADS BSBR SIS Buy 5 ADS BSBR SIS Buy 5 ADS BSBR SIS Buy 5 ADS BSBR SIS Buy 5 ADS BSBR SIS Buy 5 ADS BSBR SIS Buy 5 ADS B SBR SIS Buy 5 ADS BSBR SIS Buy 5 ADS BSBR SIS Buy 5 ADS BSBR SIS Buy 5 ADS BSBR SIS Buy 5 ADS BSBR SIS Buy 5 ADS BSBR SIS Buy 5 ADS BS BR SIS Buy 5 ADS BSBR SIS Buy 5 ADS BSBR SIS Buy 5 ADS BSBR SIS Buy 5 ADS BS BR SIS Buy 5 ADS BSBR SIS Buy 5 ADS BSBR SIS Buy 5 ADS BSBR SIS Buy 5 ADS BS BR SIS Buy 5 ADS BSBR SIS Buy 5 ADS BSBR SIS Buy 5 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSB R SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSB R SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BS BR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS B SBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BS BR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSB R SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSB R SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSBR SIS Buy 6 ADS BSB R SIS Buy 6 ADS BSBR SIS Buy 7 ADS BSBR SIS Buy 7 ADS BSBR SIS Buy 7 ADS BSBR SIS Buy 7 ADS BSBR SIS Buy 7 ADS BSBR SIS Buy 7 ADS BSBR SIS Buy 7 ADS BSBR SIS Buy 7 ADS BS BR SIS Buy 7 ADS BSBR SIS Buy 7 ADS BSBR SIS Buy 7 ADS BSBR SIS Buy 7 ADS BSBR SIS Buy 7 ADS BSBR SIS Buy 7 ADS BSBR SIS Buy 7 ADS BS
